PER CURIAM:
Tecle Fessehaye Sebhatu, a native and citizen of Eritrea, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen. Because Sebhatu fails to raise any arguments that challenge the propriety of the Board’s denial of his motion to reopen in his informal brief, we find that he has failed to preserve any issues for review. See 4th Cir. R. 34(b) (directing appealing parties to present specific arguments in an informal brief and stating that this court’s review on appeal is limited to the issues raised in the informal brief). Accordingly, we deny Sebhatu’s pending motion for appointment of counsel and deny the petition for review for the reasons stated by the Board. See In Re: Sebhatu (B.I.A. Nov. 8, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.